Case 2:20-mc-00279-UA Document 1-1 Filed 11/04/20 Page 1 of 3 Page ID #:3




 1 MARI T. SAIGAL (State Bar No. 318556)
   Mari.Saigal@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 3 Fiftieth Floor
   Los Angeles, California 90071-3426
 4 Telephone: (213) 683-9100
   Facsimile: (213) 687-3702
 5
   Attorneys for Motion Picture Association, Inc.
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 In Re 17 U.S.C. § 512(h) Subpoena to         Case Number: 2:20-mc-00279
13
     TONIC DOMAINS CORPORATION                  DECLARATION OF JAN VAN
14                                              VOORN IN SUPPORT OF
                                                ISSUANCE OF SUBPOENA
15                                              PURSUANT TO 17 U.S.C. § 512(h)
16
17
18
19
20
     I, Jan van Voorn, the undersigned, declare that:
21
           1.      I am Executive Vice President and Chief of Global Content Protection
22
     for the Motion Picture Association, Inc., on behalf of Disney Enterprises, Inc. and
23
     Warner Bros. Entertainment Inc. (“ACE Members”) who are members of the
24
     Alliance for Creativity and Entertainment (“ACE”), a global coalition of leading
25
     content creators and on-demand entertainment services committed to supporting the
26
     legal marketplace for video content and addressing the challenge of online piracy.
27
28

                DECLARATION OF JAN VAN VOORN IN SUPPORT OF ISSUANCE OF SUBPOENA
                                   PURSUANT TO 17 U.S.C. § 512(h)
 Case 2:20-mc-00279-UA Document 1-1 Filed 11/04/20 Page 2 of 3 Page ID #:4




 1 The ACE Members, whether themselves or through subsidiaries and affiliates, own
 2 the copyrights in the below referenced copyrighted works.
 3        2.       The ACE Members (via the Motion Picture Association, Inc.) are
 4 requesting issuance of the attached proposed subpoena that would order Tonic
 5 Domains Corporation (“Tonic”) to disclose the identities, including names, physical
 6 addresses, IP addresses, telephone numbers, e-mail addresses, payment information,
 7 account updates and account histories of the users operating the huhu.to website and
 8 service. Huhu.to utilizes Tonic servers to facilitate access to infringing content by
 9 connecting users of the “Watched” mobile application to cyberlockers containing
10 infringing content. For example, huhu.to has facilitated access to infringing content
11 located on the following websites:
12    Infringed Huhu.to Link                   Cyberlocker Link
      Title
13
      Beauty and https://huhu.to/kinox/so     https://clipboard.cc/g/VHUeR8PndLFi
14    the Beast  urce.watched                 https://gounlimited.to/25fjozxp2rku/Beau
15                                            ty.and.the.Beast.2017.x264-Bluray-
                                              480p.AAC-2.0-SPARKS_tt2771200.mkv
16                                            https://gounlimited.to/embed-
17                                            cj0uuwp9jfoh.html
                                              https://gounlimited.to/embed-
18                                            owe0eumcehox.html
19                                            https://mixdrop.to/e/3nnop6zkaw4pzq/
                                              https://mixdrop.to/e/n0lvk0zohll4l31/
20                                            https://upstream.to/embed-
21                                            dred7dv9aq2p.html
                                              https://upstream.to/embed-
22                                            ouagi2k7w7lf.html
23    It Chapter     https://huhu.to/hot-     https://vivo.sx/745eb9d09f
      Two            movies-de-               https://vivo.sx/72a39ee1cd
24                   2/source.watched
                                              https://vidlox.me/embed-
25                                            kvrorz6sahii.html
                                              https://clipwatching.com/2mq4fiycwhoc/
26                                            Es.Kapitel.2.German.2019.AC3.BDRiP.x
27                                            264-XF.mp4.html
                                              https://gounlimited.to/embed-
28                                            pg2eysf6w91l.html
                                             -2-
               DECLARATION OF JAN VAN VOORN IN SUPPORT OF ISSUANCE OF SUBPOENA
                                  PURSUANT TO 17 U.S.C. § 512(h)
 Case 2:20-mc-00279-UA Document 1-1 Filed 11/04/20 Page 3 of 3 Page ID #:5




 1                                            https://gounlimited.to/embed-
                                              8tdf65qhj9ak.html
 2
                                              http://upstream.to/yl7k8m9vw4w2
 3                                            https://mixdrop.to/e/dq3wzg8wt7xxk7/
                                              https://upstream.to/embed-
 4
                                              s06u0ckebopd.html
 5                                            https://upstream.to/embed-
                                              unykndvpthlt.html
 6
                                              https://uqload.com/embed-
 7                                            c8reikcn4yh3.html
 8                                            https://mixdrop.co/e/9n18v771un143n
                                              https://cloudvideo.tv/embed-
 9                                            anyhbhr3lyjd.html
10
11        3.     The purpose for which this subpoena is sought is to obtain the identities

12 of the individuals assigned to these websites who have exploited ACE Members’
13 exclusive rights in their copyrighted motion pictures without their authorization.
14 This information will only be used for the purposes of protecting the rights granted
15 to ACE Members, the motion picture copyright owners, under Title II of the Digital
16 Millennium Copyright Act.
17
18        I declare under penalty of perjury under the laws of the United States of

19 America that the foregoing is true and correct to the best of my knowledge,
20 information or belief.
21        Executed at Redondo Beach, California, on November 4, 2020.

22
23
24                                                            Jan van Voorn
25
26
27
28
                                             -3-
               DECLARATION OF JAN VAN VOORN IN SUPPORT OF ISSUANCE OF SUBPOENA
                                  PURSUANT TO 17 U.S.C. § 512(h)
